                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


  UNITED STATES OF AMERICA, and             )
  STATE OF TENNESSEE                        )
  ex rel. Vicki Lynn Forester               )
                                            )                   Civil Action No. 3:18-CV-51
                     Plaintiffs,            )                                 Greer/Guyton
                                            )
                     v.                     )
                                            )
  Chang-Wen Chen and                        )
  Chang Wen Chen, M.D., P.C.                )
                                            )
                     Defendants.            )
  __________________________________________)

                             JOINT STIPULATION OF DISMISSAL

         The United States of America, by and through J. Douglas Overbey, United States

  Attorney for the Eastern District of Tennessee; the State of Tennessee, by and through Herbert

  H. Slatery III, Attorney General and Reporter for the State of Tennessee; and Relator Vicki Lynn

  Forester, by and through her undersigned counsel (collectively, the "Parties"), pursuant to Rule

  41(a)(l) of the Federal Rules of Civil Procedure hereby stipulate that the parties have entered into

  the settlement agreement attached to the respective Notices of Intervention for Purposes of

  Settlement filed by the United States and the State of Tennessee [Doc. ], and the above-styled

  action shall be dismissed, subject to the terms of the agreements, as follows, with each party to

  bear its own costs:

         (1) As to the United States and the State of Tennessee, the action is dismissed with

         prejudice only as to the Covered Conduct released in the respective Settlement

         Agreements;

         (2) As to the Relator, the action is dismissed in its entirety, with prejudice.




Case 3:18-cv-00051-DCLC-HBG Document 23 Filed 12/11/19 Page 1 of 3 PageID #: 95
                                    Respectfully submitted,

                                    J. DOUGLAS OVERBEY
                                    United States Attorney

                              By:    s/ L. Margaret Harker
                                    ____________________________________
                                    L. Margaret Harker, Virginia Bar No. 82188
                                    Jeremy S. Dykes, Maryland Bar Member
                                    Assistant United States Attorneys
                                    Office of United States Attorney
                                    800 Market St., Suite 211
                                    Knoxville, TN 37902
                                    (865) 545-4167
                                    Margaret.Harker@usdoj.gov
                                    Jeremy.Dykes@usdoj.gov

                                    HERBERT H. SLATERY III
                                    Attorney General and Reporter

                                     s/ Philip Bangle (with permission)
                                    ___________________________________
                              By:   Philip Bangle (BPR #31636)
                                    Assistant Attorney General
                                    Office of the Tennessee Attorney General
                                    P.O. Box 20207
                                    Nashville, Tennessee 37202
                                    (615) 741-3054
                                    (615) 532-4892 (facsimile)
                                    Philip.Bangle@ag.tn.gov

                                    ATTORNEYS FOR RELATOR

                              By:    s/ Michael Hamilton (with permission)
                                    _____________________________________
                                    Michael Hamilton
                                    Provost Umphrey Law Firm, LLP
                                    4205 Hillsboro Pike, Ste. 303
                                    Nashville, TN 37215
                                    mhamilton@pulf.com




Case 3:18-cv-00051-DCLC-HBG Document 23 Filed 12/11/19 Page 2 of 3 PageID #: 96
                                         By:      s/ Patrick Barrett (with permission)
                                                 _____________________________________
                                                 Patrick Barrett
                                                 Barrett Law Office, PLLC
                                                 4205 Hillsboro Pike, Ste. 303
                                                 Nashville, TN 37215
                                                 pbarrett@barrettlawofficetn.com


                                    CERTIFICATE OF SERVICE

          I hereby certify that on December 11, 2019, a true and correct copy of the foregoing was
  filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
  system to all parties indicated on the electronic filing receipt. All other parties will be served by
  regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.


                                                  s/ L. Margaret Harker
                                                 __________________________________
                                                 L. Margaret Harker
                                                 Assistant U.S. Attorney




Case 3:18-cv-00051-DCLC-HBG Document 23 Filed 12/11/19 Page 3 of 3 PageID #: 97
